Opinion issued March 12, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00856-CV
                            ———————————
                         ADRIAN BEAMON, Appellant
                                         V.
                        ROMANA SANTANA, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1051415


                          MEMORANDUM OPINION

      Appellant, Adrian Beamon, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013), § 101.0411

(West Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District

Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has

not paid or made arrangements to pay the fee for preparing the clerk’s record. See

TEX. R. APP. P. 37.3(b). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5, 37.3(b),

42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                        2